DETAILED ACTION
Second Non-Final Office Action
	On 5/27/2022, Applicant’s representative, Thomas Brown, called and said that the Takeko reference used to reject claim 9 does not have the figures cited in the rejection.  The Examiner stated that Takeko was mistakenly cited.  The reference should instead be to Kim (KR 20060030649 A).  Therefore, this office action replaces the office action filed on 4/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation in claim 13 has already been recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama (JP 2006189188 A) in view of Kiyama II (JP 2002048306 A).
Regarding claim 1, Kiyama discloses or suggests a solid fuel burner to be inserted into a burner throat bored in a wall portion of a furnace, the solid fuel burner comprising: 
a solid fuel nozzle (10) for ejecting mixed fluid of solid fuel and primary air; 
a secondary air nozzle (11) for ejecting secondary air, which is provided concentrically with the solid fuel nozzle on an outside of the solid fuel nozzle; 
a tertiary air nozzle (12) for ejecting tertiary air, which is provided concentrically with the secondary air nozzle on an outside of the secondary air nozzle; 
a secondary air guide member (inclined portion of 27) for guiding a flow of the secondary air outwardly in a radial direction, which is positioned on an outer peripheral portion at a distal end of the solid fuel nozzle; and 
one or more tertiary air guide members (20, 40) for guiding a flow of the tertiary air outwardly in the radial direction at a first angle with respect to a central axis of the solid fuel burner, which are provided on a distal end of the tertiary air nozzle, 
wherein 
a distal end position of each of the tertiary air guide members in an axial direction of the solid fuel burner is at a closer side of the furnace than a distal end position of the secondary air guide member (see Figs), 
the burner throat is formed such that an inner peripheral surface thereof inclines at a second angle with respect to the central axis to expand a diameter from a burner side of the wall portion of the furnace toward a furnace side (see Figs), 
the second angle is greater than the first angle (Fig. 2), 

Kiyama fails to disclose:
the first angle is set in a range of 10 degrees to 40 degrees with respect to the central axis;
a seal air introduction member for introducing a part of the tertiary air as seal air is provided between the tertiary air guide member and the burner throat, 
the seal air introduction member is inclined outwardly in the radial direction at a third angle with respect to the central axis, and 
a seal air deflection member for deflecting the seal air outwardly in the radial direction is provided on a distal end portion of the seal air introduction member.

Kiyama suggests in Fig. 2 wherein the first angle is set in a range of 10 degrees to 40 degrees with respect to the central axis.  Nevertheless, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the guide member functions to delay mixing of the secondary and tertiary air with the solid fuel, thereby reducing NOx formation (English translation, last paragraph of pg. 11).  A higher angle would delay mixing of the air and fuel whereas a smaller angle would promote mixing of the air and fuel.  Therefore, the claimed angle affects the mixing of the air and fuel and the formation of NOx.

Kiyama II teaches a solid fuel burner, comprising: 
a seal air introduction member for introducing a part of the tertiary air as seal air (15) is provided between the tertiary air guide member and the burner throat (e.g., see Fig. 11 showing an inclined partition for guiding the seal air 15 through the burner throat), 
the seal air introduction member is inclined outwardly in the radial direction at a third angle with respect to the central axis, and 
a seal air deflection member (vertical portion connected to the introduction member) for deflecting the seal air outwardly in the radial direction is provided on a distal end portion of the seal air introduction member.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kiyama to comprise a seal air introduction member for introducing a part of the tertiary air as seal air is provided between the tertiary air guide member and the burner throat, the seal air introduction member is inclined outwardly in the radial direction at a third angle with respect to the central axis, and a seal air deflection member for deflecting the seal air outwardly in the radial direction is provided on a distal cud portion of the seal air introduction member.  The motivation to combine is prevent ash adhesion around the burner throat (English translation, pg. 5)

Regarding claim 2, modified Kiyama discloses wherein a seal air leading member (horizontal portion that is connected to the seal air introduction member) for leading the seal air to the seal air introduction member is further provided on an end portion of the seal air introduction member at an upstream side of the flow of the tertiary air.
Regarding claim 3, modified Kiyama discloses wherein a distal end position of the seal air introduction member in the axial direction of the solid fuel burner is on a substantially same position of the distal end position of each of the tertiary air guide members or at a closer side of the furnace than the distal end position of each of the tertiary air guide members (see e.g., Fig. 8 of Kiyama II showing a tertiary air guide member 9 and the relative positions of the tertiary air guide, seal air introduction member, and furnace).
Regarding claim 4, modified Kiyama discloses wherein the third angle is set to be substantially same as the first angle (Kiyama II, Figs. 5, 8).
Regarding claim 7, modified Kiyama discloses boiler equipment comprising the solid fuel burner according to claim 1 (Kiyama, pg. 14).
Regarding claim 8, modified Kiyama discloses (see rejection of claim 1 for citations) a nozzle unit being applied to a solid fuel burner, the solid fuel burner including: a solid fuel nozzle for ejecting mixed fluid of solid fuel and primary air, a secondary air nozzle for ejecting secondary air, which is provided concentrically with the solid fuel nozzle on an outer periphery side of the solid fuel nozzle; a tertiary air nozzle for ejecting tertiary air, which is provided concentrically with the secondary air nozzle on an outer periphery side of the secondary air nozzle; and a secondary air guide member for guiding a flow of the secondary air outwardly in a radial direction, which is positioned on an outer peripheral portion at a distal end of the solid fuel nozzle, the nozzle unit being disposed on an outer peripheral portion at a distal end of the secondary air nozzle, and the nozzle unit comprising: a plurality of tertiary air guide members for guiding a flow of the tertiary air outwardly in the radial direction at a first angle with respect to a central axis of the solid fuel burner; a seal air introduction member for introducing a part of the tertiary air as seal air to guide the seal air outwardly in the radial direction at the first angle, which is provided on an outside of the plurality of tertiary air guide members in the radial direction; a seal air leading member (horizontal portion that is connected to the seal air introduction member) for leading the seal air to the seal air introduction member, which is provided on an end portion of the seal air introduction member at an upstream side of the flow of the tertiary air; and a seal air deflection member for deflecting the seal air outwardly in the radial direction, which is provided on a distal end portion of the seal air introduction member.
Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama (JP 2006189188 A) in view of Kiyama II (JP 2002048306 A), as applied to claim 1, and further in view of Kiyama III (JP 2000356309 A).
Regarding claims 5, 6, Kiyama fails to disclose wherein a seal air deflection suppressing member for suppressing deflection of the seal air is provided between the seal air introduction member and the burner throat, and wherein the seal air deflection suppressing member is a plate on which a large number of holes or slits are formed.
However, Kiyama III teaches a solid fuel burner wherein a seal air deflection suppressing member (21) for suppressing deflection of the seal air is provided between the seal air introduction member (6) and the burner throat (7), and wherein the seal air deflection suppressing member is a plate on which a large number of holes or slits are formed (the plate has four openings for dividing the flow into four separate gas streams; Fig. 4 shows the four separate streams).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kiyama wherein a seal air deflection suppressing member for suppressing deflection of the seal air is provided between the seal air introduction member and the burner throat, and wherein the seal air deflection suppressing member is a plate on which a large number of holes or slits are formed.  The motivation to combine is so that a gas can be introduced between the secondary air and the tertiary air, thereby preventing the merging of the secondary air and the tertiary air.  The result is delayed mixing of the fuel and air for reduced NOx production (English translation of Kiyama III, paras. 20 and 21).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama (JP 2006189188 A) in view of Kiyama II (JP 2002048306 A), as applied to claim 1, and further in view of Kim (KR 20060030649 A).
Regarding claim 9, modified Kiyama discloses (see rejection of claim 1 for citations unless otherwise noted) a guide vane unit disposed on an outer peripheral portion at a distal end of a solid fuel nozzle for ejecting mixed fluid of solid fuel and carrier gas so as to guide combustion gas flowing on an outer peripheral side of the solid fuel nozzle, 
the guide vane unit comprising: 
a plurality of combustion gas guide members (Kiyama: 20, 40; Kiyama II: 9, 14) for guiding a flow of the combustion gas outwardly in a radial direction at a first angle with respect to a central axis of the solid fuel burner, which is disposed having intervals therebetween in the radial direction; 
a seal gas introduction member for introducing a part of the combustion gas as seal gas to guide the seal gas outwardly in the radial direction at the first angle, which is provided on an outside of the plurality of combustion gas guide members in the radial direction; 
a seal gas leading member (horizontal portion that is connected to the seal air introduction member) for leading the seal gas to the seal gas introduction member, which is provided on an end portion of the seal gas introduction member at an upstream side of the flow of the combustion gas; and 
a seal gas deflection member for deflecting the seal gas outwardly in the radial direction, which is provided on a distal end portion of the seal gas introduction member 
EXCEPT where the guide vane unit is detachably disposed on an outer peripheral portion at a distal end of a solid fuel nozzle.

Kim teaches a solid fuel burner comprising a guide vane unit that is detachably disposed on an outer peripheral portion at a distal end of a solid fuel nozzle (Figs. 6, 7).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kiyama where the guide vane unit is detachably disposed on an outer peripheral portion at a distal end of a solid fuel nozzle.  The motivation to combine is so that different guide vane units can be installed on the fuel nozzle, each having different flow characteristics.  The operator can then replace the guide vane units without having to replace the entire burner assembly.  Moreover, the modification provides for easier and faster routine cleaning and maintenance of the guide vane.   
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama (JP 2006189188 A) in view of Kiyama II (JP 2002048306 A), as applied to claim 1, and further in view of Martin (US 3399950 A).
Regarding claim 10, Kiyama discloses wherein a contraction flow formation member (30) for narrowing a cross-sectional area of a flow path through which the secondary air flows, which is disposed on an upstream side of the secondary air guide member with respect to a flow direction of the secondary air is provided, an outer diameter of the secondary air guide member is formed smaller than an inner diameter of an outer peripheral wall of the secondary air nozzle (Fig. 1), the distal end position of each of the tertiary air guide members in the axial direction of the solid fuel burner is at a closer side of the furnace than the distal end position of the secondary air guide member (Fig. 1) EXCEPT the solid fuel nozzle, the secondary air guide member, and the contraction flow formation member can be integrally pulled out from the burner throat.
Martin teaches a burner, wherein the burner is can be integrally pulled out from the burner throat (see abstract). The feature permits easy cleaning and maintenance of the burner (abstract).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Kiyama where the solid fuel nozzle, the secondary air guide member, and the contraction flow formation member can be integrally pulled out from the burner throat.  The motivation to combine is so that the burner can be easily maintained, repaired, or replaced without having to remove the entire wind box assembly (26), and the other burners attached to the wind box.  The result is reduced downtime of the furnace.
Regarding claim 11, Kiyama discloses wherein when the inner diameter of the outer peripheral wall of the secondary air nozzle is referred to L1, the outer diameter of the secondary air guide member is referred to L2, and an inner diameter of the contraction flow formation member is referred to L3, relationship L1>L2>L3 is satisfied.
Regarding claim 12, modified Kiyama discloses wherein a seal air leading member (Kiyama II; horizontal portion that is connected to the seal air introduction member) for leading the seal air to the seal air introduction member is further provided on an end portion of the seal air introduction member at an upstream side of the flow of the tertiary air.
Regarding claim 13, modified Kiyama discloses (see rejection of claim 1) a seal air deflection member for deflecting the seal air outwardly in the radial direction is provided on a distal end portion of the seal air introduction member.
Regarding claim 14, modified Kiyama discloses wherein a distal end position of the seal air introduction member in the axial direction of the solid fuel burner is on a substantially same position of the distal end position of each of the tertiary air guide members or at a closer side of the furnace than the distal end position of each of the tertiary air guide members (see Fig. 8 of Kiyama II showing a tertiary air guide member 9 and the relative positions of the tertiary air guide, seal air introduction member, and furnace).
Regarding claim 15, modified Kiyama discloses wherein the third angle is set to be substantially same as the first angle (Kiyama II, Fig. 8).
Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama (JP 2006189188 A) in view of Kiyama II (JP 2002048306 A), and Martin (US 3399950 A), as applied to claim 10, and further in view of Kiyama III (JP 2000356309 A).
Regarding claims 16, 17, Kiyama fails to disclose wherein a seal air deflection suppressing member for suppressing deflection of the seal air is provided between the seal air introduction member and the burner throat, and wherein the seal air deflection suppressing member is a plate on which a large number of holes or slits are formed.
However, Kiyama III teaches a solid fuel burner wherein a seal air deflection suppressing member (21) for suppressing deflection of the seal air is provided between the seal air introduction member (6) and the burner throat (7), and wherein the seal air deflection suppressing member is a plate on which a large number of holes or slits are formed (the plate has four openings for dividing the flow into four separate gas streams; Fig. 4 shows the four separate streams).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kiyama wherein a seal air deflection suppressing member for suppressing deflection of the seal air is provided between the seal air introduction member and the burner throat, and wherein the seal air deflection suppressing member is a plate on which a large number of holes or slits are formed.  The motivation to combine is so that a gas can be introduced between the secondary air and the tertiary air, thereby preventing the merging of the secondary air and the tertiary air.  The result is delayed mixing of the fuel and air for reduced NOx production (English translation of Kiyama III, paras. 20 and 21) 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762